Citation Nr: 0018050	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  93-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected disability for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

Initially, this matter came before the Board of Veterans' 
Appeals on appeal from a rating decision in which the 
regional office (RO) denied entitlement to a permanent and 
total disability rating for pension purposes based on 
nonservice-connected disabilities.  In January 1995, the 
Board remanded this matter to the RO for further development 
including conduct of a VA neuropsychiatric examination and a 
social and industrial survey, attempts to secure records, and 
readjudication with consideration of the applicable 
regulations.  This matter was remanded again to the RO in 
July 1997 to secure records associated with the veteran's 
application for benefits administered by the Social Security 
Administration, and consideration of the veteran's claim in 
light of revised regulations pertaining to the rating of 
neuropsychiatric disorders.


FINDINGS OF FACT

1.  The veteran had active duty service during the Vietnam 
Era. 

2.  Prior to September 16, 1997, the veteran did not have 
permanent and total disability which rendered him 
unemployable or which would render the average person 
unemployable.

3.  On and after September 16, 1997, the veteran's disability 
from major depression rendered him permanently and totally 
unemployable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes were not met prior to 
September 16, 1997.  38 U.S.C.A. §§ 101(29), 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.1, 4.2, 4.7, 
4.16, 4.17, 4.132, Diagnostic Codes 7000, 9434 (1999).

2.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes were met on and after 
September 16, 1997.  38 U.S.C.A. §§ 101(29), 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.1, 4.2, 4.7, 
4.16, 4.17, 4.132, Diagnostic Codes 7000, 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is permanently and totally 
disabled and therefore entitled to nonservice-connected 
pension benefits.  The claim upon which the current appeal 
was perfected was filed in November 1991.

A veteran who has the requisite service, and who is 
permanently and totally disabled from disorders which are not 
the result of his own misconduct, shall be rated as 
permanently and totally disabled, and paid disability 
pension.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 4.17 
(1999).

The United States Court of Veterans Appeals (no the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has set forth a two-prong test for 
pension eligibility:  (1) service during a period of war, and 
(2) permanent and total disability.  Brown v. Derwinski, 2 
Vet. App. 444, 446 (1992).  The veteran has the first 
requisite of wartime service, having served more than 90 days 
during the Vietnam Era.  38 U.S.C.A. § 101(29) (West 1991); 
38 C.F.R. § 3.3(a)(2)(ii) (1999).  The second requirement, 
permanent and total disability, may be shown in either of two 
ways:  (1) That the veteran is unemployable as a result of a 
lifetime disability, or (2) that he suffers from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Brown, 
supra at 446; 38 U.S.C.A. § 1502 (West 1991).  Thus, pension 
eligibility is determined under both a subjective standard, 
and an "average person" or objective standard.

In Talley v. Derwinski, 2 Vet. App. 282, 287-288 (1992), the 
Court held that 38 C.F.R. § 4.15, in establishing general 
policies for determining total ratings, establishes the 
objective standard of average impairment in earning capacity, 
that is, "impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  Concomitantly, 38 C.F.R. 
§ 4.17 and 3.321(b)(2) work together to carry out the 
subjective mandate of 38 U.S.C.A. § 1521 by providing pension 
eligibility for a veteran whose disability does not meet the 
objective criteria, but which, for that particular veteran is 
so incapacitating as to preclude a substantially gainful 
occupation.

Once the requisite service is demonstrated, the Board must 
rate the veteran's disabilities to determine whether the 
percentage requirements of 38 C.F.R. § 4.16 are met.  Under 
Section 4.16, a total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided, that, if there is only one such disability, this 
disability is rated at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of finding one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or single accident; (3) disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action, or; (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16 (1999).

When the percentage requirements set forth in 38 C.F.R. 
§ 4.16 are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  The permanent loss of use of 
both hand, or both feet, or of one hand  and one foot, or the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule.  38 C.F.R. § 4.15 (1999).

The record reflects that the veteran was born in December 
1948.  He has a high school general equivalency diploma.  He 
has work experience as a painter.  According to a November 
1996 report of a Department of Veterans Affairs (VA) social 
and industrial survey, the last time he was employed was in 
1992.

The veteran does not have any service-connected disability.  
He has nonservice-connected disability last rated by the RO 
in December 1998 consisting of history of depression, rated 
50 percent disabling, and organic heart disease, rated zero 
percent disabling.  His combined disability rating is 50 
percent.

Initially, the propriety of the current ratings of the 
veteran's disabilities must be considered.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by a schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Concerning the rating of the veteran's disability from major 
depression, the Board notes that the veteran's pension claim 
has been pending since November 1991 and that the regulations 
pertinent to the rating of disability associated with 
neuropsychiatric disorders were revised in November 1996.  In 
Karras v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

Prior to November 7, 1996, the regulations pertinent to 
rating disability from mental disorders provided for a 100 
percent rating when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The 100 percent rating will also apply where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The 100 percent rating is also 
assigned when the affected individual is demonstrably unable 
to obtain or retain employment.  The Court, in Johnson v. 
Brown, 7 Vet. App. 95 (1994), held that the criteria for a 
100 percent rating in 38 C.F.R. § 4.132, Diagnostic Code 
9411, are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Based on a through review of the entire claims folder, it 
does not appear that prior to September 1997, the veteran's 
disability from his neuropsychiatric met the criteria for a 
higher rating than 50 percent under either the former or the 
revised rating criteria.

In May 1992, the veteran was awarded disability benefits 
administered by the Social Security Administration, beginning 
in October 1991.  Records associated with his application for 
such benefits included a psychiatric assessment and a report 
of psychological testing.  An examiner reported that the 
veteran had moderate restriction of activities of daily 
living, marked difficulties in maintaining social 
functioning, and frequent deficiencies in concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner.  The examiner noted mood disturbance 
accompanied for full or partial depression with symptoms of 
anhedonia, appetite disturbance, sleep disturbance, 
psychomotor agitation or retardation, decreased energy, 
feeling of guilt or worthlessness, difficulty concentrating, 
and thoughts of suicide.

During a VA general medical examination in March 1992, the 
veteran reported that he had not worked since being 
hospitalized in October 1991.  A physical examination was 
unremarkable.  However, the examiner noted that the veteran 
reported feeling well while he was taking Elavil for 
depression.  The reported diagnoses were history of severe 
depression , fairly controlled with Elavil, and history of 
anxiety.

The veteran underwent another VA neuropsychiatric examination 
in October 1996.  At that time, he reported feeling depressed 
but indicated that the treatment he was receiving was 
benefiting him.  The examiner noted that the veteran did not 
appear to be suffering from a disabling depression.  On 
mental status examination, there was no gross evidence of 
psychosis.  The veteran's affect was somewhat restricted and 
mood reflected a degree of depression.  Insight and judgment 
appeared to be preserved.  The examiner reported a diagnosis 
of depression, not otherwise specified.  In the examiner's 
opinion, the veteran's depressive disorder was not totally 
disabling.  On a scale used to measure levels of overall 
functioning (GAF), the examiner assigned a score which was 
indicative of some mild symptoms, such as depressed mood and 
mild insomnia, or some mild difficulty in social or 
occupational functioning, but generally functioning fairly 
well, with some meaningful interpersonal relationships.

During a VA social and industrial survey, the veteran clearly 
identified symptoms associated with depression, including 
lethargy, sleep disturbance, low energy, sadness, and 
restriction of interests.  He denied suicidal and homicidal 
ideation.  There was no evidence of delusions or 
hallucinations.  He reported having significant trouble with 
memory.  He had no insight regarding how his depression 
developed or what he could do to improve his situation.

However, there is evidence that the veteran disability from 
depression had worsened by September 1997.  When examined by 
a VA examiner then, he reported having chronic, ongoing 
depression, lack of appetite, lack of energy, insomnia, poor 
sleep, inability to concentrate, and loss of interest in all 
pleasurable activities.  On examination, the veteran appeared 
neat and clean.  He maintained minimal eye contact, but 
stared at the floor while speaking.  He admitted to 
occasional suicidal ideations.  He denied hallucinations and 
delusions.  His speech was slow.  His behavior was 
appropriate.  Psychomotor movement was retarded.  Mood was 
depressed.  Affect was flat.  Short- and long-term memory, 
and abstract thinking were severely impaired.  The veteran 
was oriented.  The examiner reported a diagnosis of major 
depression, chronic, severe.  He also noted total social 
isolation, with a GAF score indicating serious symptoms such 
as suicidal ideation or serious impairment in social or 
occupation functioning such as having no friends and 
inability to keep a job.

The Board finds that as of September 16, 1997, the veteran's 
disability from major depression had worsened.  The Board 
concludes that the criteria for a schedular rating of 100 
percent were met as of such date based on the revised rating 
criteria.  The Board further concludes, based on a review of 
the foregoing evidence that prior to September 16, 1997, the 
criteria for a rating in excess of 50 percent were not met 
under either the former or the revised raring criteria.

Turning now to the propriety of the rating of the veteran's 
disability from organic heart disease, the Board again notes 
that the regulations pertaining to the ratings of such 
disease have been revised during the pendency of the 
veteran's claim.  The RO has apparently utilized Diagnostic 
Code 7000 to evaluate such disability  Prior to December 6, 
1998, that diagnostic code provided for a 10 percent rating 
for inactive rheumatic heart disease with identifiable 
valvular lesion, slight, if any, dyspnea, without heart 
enlargement, following established active rheumatic heart 
disease.  Higher schedular ratings, up to 100 percent, are 
assignable for greater disability associated with rheumatic 
heart disease.

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  Under Diagnostic Code 7000, disability from 
rheumatic heart disease is rated based on metabolic 
equivalents (METS) testing and other clinical findings.  One 
MET is the energy costs of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity, 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

The veteran service medical records contain older records 
which suggest that the veteran had had rheumatic fever as a 
child.  When he was examined by a cardiologist in April 1969, 
there was no evidence of heart disease.  The report of the 
veteran's medical examination at the time of his separation 
from service indicates that an examiner found his heart to be 
clinically normal.  The RO denied service connection for 
heart disease in its May 1974 rating decision.  The rating 
board reasoned that the evidence did not show that the 
veteran had any such disease.

Nonetheless, the veteran's disability from organic heart 
disease has been be rated for pension purposes.  The Board 
finds no evidence to support a rating in excess of zero 
percent, as the record contains no clinical findings that the 
veteran has any disability that has been associated with a 
heart disorder.  Under such circumstances, the Board finds 
that the criteria for a rating in excess of zero percent for 
a heart disorder have not been met under either the former or 
the revised rating criteria.

While it is not apparent from the record which criteria were 
considered by the RO, the Board finds such circumstances are 
not prejudicial to the veteran, as there is a complete lack 
of any evidence that the veteran has had heart disability.

The Board has found that the veteran met the percentage 
prerequisites for pension as of September 16, 1997.  However, 
he might be entitled to a permanent and total rating for 
pensions purposes prior to that date based on extraschedular 
considerations.

Where a veteran does not have one disability ratable at 60 
percent or more, or one disability rated at 40 percent with 
additional disability sufficient to be equivalent to a 
combined rating of 70 percent or more, he may, nonetheless, 
be considered as having permanent and total disability if he 
has permanent disabilities that preclude him from securing or 
following a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16 (1999).  Where the evidence of record established that 
an applicant for pension who is basically eligible fails to 
meet the disability requirements based on percentage 
standards of the rating schedule but is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors, a 
permanent and total rating for pension purposes may be 
approved on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(2).

In this case, the Board finds no unusual or exceptional 
circumstances which compel award of pension on an 
extraschedular basis for any period prior to September 16, 
1997.  It does not appear that the veteran was completely 
unemployable prior to that date.  On the contrary, it was 
suggested as recently as October 1996 that the veteran's 
symptoms, although variable, were mild.  In a VA examiner's 
opinion, the veteran was not totally disabled.

The Board finds that on and after September 16, 1997, the 
veteran's disabilities rendered him permanently incapable of 
obtaining and maintaining employment.  The Board concludes 
that on and after that date, the criteria for a permanent and 
total disability rating for pension purposes have been met.


ORDER

Entitlement to a permanent and total rating for pension 
purposes prior to September 16, 1997, is denied.

Entitlement to a permanent and total rating for pension 
purposes, effective from September 16, 1997, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

